December 16, 2014 STRATEGIC FUNDS, INC. - Dreyfus Active MidCap Fund Supplement to Summary and Statutory Prospectuses dated May 1, 2014 The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by the Active Equity Team of Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus. The team members are C. Wesley Boggs, William Cazalet, Warren Chiang, CFA, and Ronald Gala, CFA, each of whom is a portfolio manager of the fund. Messrs. Boggs, Chiang and Gala have managed the fund since May 2012, and Mr. Cazalet has managed the fund since December 2014.
